Citation Nr: 1442431	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  07-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to December 1975.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has an acquired psychiatric disorder to include PTSD that is causally or etiologically related to his in-service military stressors.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where (1) the stressor is related to a veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and (4) there is no clear and convincing evidence to the contrary.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets the elements for an award of service connection for a psychiatric disorder to include PTSD.  In multiple statements made in pursuit of his claim as well as to VA treatment providers, the Veteran has endorsed fear of hostile military activity during his deployment in the Republic of Vietnam.  He has also described witnessing the death of a fellow servicemember, as well as, being in a landing zone (LZ) that was "overrun" by enemy soldiers and being involved in a convoy that was attacked by mortars.  See, e.g., the Veteran's stressor statement dated May 2006 and the VA psychiatry treatment record dated April 2009.

It is undisputed that the Veteran served in Republic of Vietnam from September 1970 to July 1971.  He has contended, and his service records show, that he was a combat engineer.  To this end, the Board notes that inquiry through the Defense Personnel Records Information System (DPRIS) confirmed the death of the serviceman identified by the Veteran.  Accordingly, the Board has no reason to disbelieve the Veteran's competent and credible assertions concerning his in-service stressors.  Moreover, the Board finds that the circumstances of the Veteran's military service are consistent with his claimed stressors.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki, 6 Vet. App. at 98.

With respect to current diagnosis, there is conflicting medical evidence of record concerning whether the Veteran's psychological symptoms meet the DSM-IV criteria for a diagnosis of PTSD.  See the VA examination report dated October 2010 & the VA treatment records dated in April 2009 and August 2009.  Additionally, the Veteran has also been diagnosed with schizoaffective disorder and depressive disorder.  Id.; see also the VA treatment records dated August 2006, August 2008, and May 2009.  Importantly, the Court has also held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Such is the case here.

Crucially, resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence to be at least in equipoise that he has a current diagnosis of PTSD related to his experiences during his service in the Republic of Vietnam.  Moreover, the evidence of record demonstrates that the Veteran has been diagnosed as having PTSD, which is causally linked to his claimed stressors.  See the VA psychiatric treatment records dated April 2009 and August 2009.  These treatment providers have also indicated that the Veteran's other diagnosed psychiatric disorder to include schizoaffective disorder are due to the Veteran's military service.  Id.

The Board recognizes that the October 2010 VA examiner indicated that the Veteran does not currently meet the diagnostic criteria for PTSD and further that his psychotic and depressive symptoms are not due to his military service.  See the VA examination report dated October 2010.  However, in ruling out a current diagnosis of PTSD, the examiner failed to reconcile his findings with those of the Veteran's treating psychologists and psychiatrists who have repeatedly confirmed a diagnosis of PTSD.  Moreover, the Board notes that the examiner did not provide any rationale to explain his conclusion that the symptoms of the Veteran's diagnosed schizoaffective and depressive disorders are not due his verified combat service in the Republic of Vietnam.  The examiner also did not address the Veteran's lay statements regarding continuity of symptomatology since military service.  The Board therefore concludes that the VA examination report is of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In contrast, as noted above, numerous treatment providers have concluded that the Veteran is diagnosed with PTSD, schizoaffective disorder, and depressive disorder that are related to his military experiences in the Republic of Vietnam.

In light of the fact that the Veteran was diagnosed as having schizoaffective disorder, depressive disorder, and PTSD during the pendency of his claim, the Board finds that service connection for a psychiatric disorder to include PTSD is warranted.  Accordingly, the Board finds that the Veteran does suffer from a psychiatric disorder, which has been sufficiently related to his military service.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for an acquired psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, service connection for an acquired psychiatric disorder to include PTSD is warranted.










ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


